             Case 17-19004-RAM   Doc 112   Filed 02/21/19   Page 1 of 4




     ORDERED in the Southern District of Florida on February 20, 2019.




                                                   Robert A. Mark, Judge
                                                   United States Bankruptcy Court
_____________________________________________________________________________


                     UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF FLORIDA
  __________________________________
                                     )
  In re:                             )     CASE NO.            17-19004-RAM
                                     )     CHAPTER             13
  MARTA VICTORES,                    )
                                     )
                  Debtor.            )
                                     )

                          ORDER (1) SUSTAINING
                      DEBTOR’S OBJECTION TO CLAIM;
            AND (2) OVERRULING OBJECTION TO CHAPTER 13 PLAN


        The primary issues in this case are the amount and treatment

  of the first mortgage on the Debtor’s home located at 60 NW 25th

  Ave., Miami, FL.     Ditech Financial, LLC filed Claim #2 asserting

  a mortgage debt of $95,000.83.       The Debtor filed an objection to

  Ditech’s claim (the “Claim Objection”) [DE# 90].                       The Claim

  Objection does not specify the amount that the Debtor believes is

  due, but the Debtor’s 9th Amended Plan (the “Plan”) [DE# 102]
            Case 17-19004-RAM   Doc 112    Filed 02/21/19    Page 2 of 4



provides a pay off of $46,571.90 to be paid during the 60 months

of the Plan.       That payoff amount is derived from a Billing

Statement sent by Ditech to the Debtor in 2016, recently placed in

the record through a Notice of Filing [DE# 108].

     Effective September 19, 2018, BSI Financial Services (“BSI”)

became the servicer of the loan.          See Notice of Servicing Transfer

[DE# 96].    The Debtor’s son has been in contact with BSI regarding

a possible modification and the Court has now entered two Orders

seeking to compel BSI to appear in this case.                 The second Order,

entitled Order Setting Further Hearing on Claim Objection [DE#

105] (the “Jan. 22nd Order”), directed BSI to file a response to

the Claim Objection by February 5, 2019, and to appear through

counsel at a hearing on February 12, 2019 to consider confirmation

of the Plan and the Claim Objection.

     The Jan. 22nd Order was served on BSI, but BSI failed to file

a response and failed to appear at the February 12th hearing.               The

Jan. 22nd Order provided that if BSI failed to respond and appear,

the Court would consider entry of an Order sustaining the Claim

Objection and an Order confirming the Plan.                 The Court now finds

that relief to be appropriate and, it is –

     ORDERED as follows:

     1.     The Claim Objection is sustained and Claim #2 is allowed

in the amount of $46,571.90.

                                      2
           Case 17-19004-RAM   Doc 112   Filed 02/21/19   Page 3 of 4



     2.      The Objection to Confirmation of Fifth Amended Plan [DE#

71], filed by Ditech on August 3, 2018 is overruled as moot.

Ditech is no longer the servicer and the Debtor amended the Plan

after the filing of the objection.          As noted, the new servicer,

BSI, did not file an objection to the 9th Amended Plan, did not

file a response to the Claim Objection, and did not appear at the

February 12th hearing.

     3.      The 9th Amended Plan [DE# 102] conforms to the Ditech/BSI

claim as reduced and allowed by this Order and the Trustee has no

objection to confirmation if the Plan conforms to the claim as

allowed.     Therefore, by separate Order, the Court is confirming

the 9th Amended Plan.

     4.      This Order also confirms that the Plan provides for

payment of the mortgage in full despite the fact that the Debtor

listed the $46,571.90 payment as an arrearage amount.

                                   ###
COPIES TO:

Nancy K. Neidich, Esq.

CLERK TO SERVE PARTIES BELOW:

Marta Victores
60 N.W. 25th Avenue
Miami, Florida 33125

Chase A. Berger, Esq.
3050 Biscayne Blvd.
Suite 302
Miami, FL 33137

                                     3
         Case 17-19004-RAM   Doc 112   Filed 02/21/19   Page 4 of 4



BSI Financial Services, Inc.
314 S. Franklin Street – Second Floor
P.O. Box 517
Titusville, PA 16354

(Account Number:   1461905816)

W. Bruce Woodard
Registered Agent for BSI Financial
Services, Inc.
510 Savona Court
Altamonte Springs, FL 32701

BSI Financial Services, Inc.
7505 Irvine Center Drive – Suite 200
Irvine, CA 92618

Ditech Financial LLC, f/k/a
Green Tree Servicing, LLC
P.O. Box 6154
Rapid City, S.D. 57709-6154




                                   4
